TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00683-CV


Save Our Springs Alliance, Appellant

v.


City of Dripping Springs; Todd Purcell, in his Official Capacity as Mayor of the City
of Dripping Springs; Cypress-Hays, L.P.; and Mak Foster Ranch, L.P., Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT

NO. 02-1748, HONORABLE JACK H. ROBISON, JUDGE PRESIDING 



O R D E R

PER CURIAM
	Appellant Save Our Springs Alliance (SOS) and appellee Cypress-Hays, L.P. have
filed a joint motion to dismiss.  Although SOS filed for bankruptcy protection, this litigation has
proceeded under a lift of the stay authorized by the bankruptcy court (In re Save Our Springs
Alliance, Inc., No. 07-10642-FM, United States Bankruptcy Court, Western District of Texas,
Austin Division, Chapter 11).  SOS and Cypress-Hays have now entered into a settlement agreement
that has been approved by the bankruptcy court.  The settlement agreement provides, among other
things, that SOS will dismiss with prejudice its appeal as to the claims asserted against Cypress.  The
Court does not have a mechanism available for a severance and partial dismissal of an appeal.  We
can, however, dismiss a party to the appeal.  Accordingly, we dismiss Cypress-Hays, L.P., as a party
to this appeal, with costs to be taxed to the party incurring same, as stated in the parties' agreement. 
Cause number 03-04-683-CV will continue under the style, Save Our Springs Alliance v. City of
Dripping Springs; Todd Purcell, in his Official Capacity as Mayor of the City of Dripping Springs;
and Mak Foster Ranch, L.P.
	It is ordered December 7, 2007.


Before Chief Justice Law, Justices Pemberton and Waldrop